Butler App. No. CA2006-06-134, 2006-Ohio-7034. This cause is pending before the court as a discretionary appeal and claimed appeal of right. On February 20, 2007, appellant filed a notice of pending motion to certify a conflict. Whereas appellant has not notified this court of the decision on the pending motion to certify a conflict,
It is ordered by the court, sua sponte, that appellant show cause within fourteen days of the date of this entry why this court should not proceed to consider the jurisdictional memoranda in this appeal pursuant to S.Ct.Prac.R. 111(6).